RENDERED: MAY 27, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2021-CA-0875-MR


JAMES FLENNER                                                     APPELLANT



                APPEAL FROM MADISON CIRCUIT COURT
v.                HONORABLE COLE A. MAIER, JUDGE
                       ACTION NO. 17-CR-00601



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, TAYLOR, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: James Flenner appeals from an order of the Madison

Circuit Court which denied his motion for probation. We find no error and affirm.

                   FACTS AND PROCEDURAL HISTORY

            On April 5, 2018, Appellant pleaded guilty to multiple criminal counts

revolving around him sexually abusing his two minor sisters. Appellant had been
abusing his sisters for a year-long period starting when he was 15 years old.1

Pursuant to the guilty plea, the Commonwealth recommended a sentence of fifteen

years in prison. On June 7, 2018, the trial court sentenced Appellant in accordance

with the Commonwealth’s recommendation.

                 Appellant’s eighteenth birthday was the following week; therefore, he

requested that he remain with the Department of Juvenile Justice (DJJ) pursuant to

Kentucky Revised Statutes (KRS) 640.030(2)(b), which allows youthful offenders

to remain with the DJJ after their eighteenth birthday in order to complete

treatment programs. Later, Appellant filed another motion requesting to remain

with the DJJ until he turned twenty-one years old. This is allowed pursuant to

KRS 640.075(1). The trial court granted this motion.

                 On May 19, 2021, one month before his twenty-first birthday,

Appellant filed a motion for probation. KRS 640.075(4) allows for such a

probation request. On June 28, 2021, a hearing was held on Appellant’s motion for

probation. Numerous witnesses testified, including his sisters. Both sisters

testified that they did not want to live with Appellant, but that they wanted him

released from prison.

                 At the conclusion of the hearing, the trial court denied the motion for

probation. The trial judge discussed the evidence presented and the relevant


1
    Appellant was being prosecuted as a youthful offender.

                                                -2-
probation statutes. The trial judge believed that because Appellant’s crime was

especially heinous, granting him probation would unduly depreciate the

seriousness of Appellant’s crimes. An order was later entered and this appeal

followed.

                                    ANALYSIS

             We review a trial court’s probation determination under the abuse of

discretion standard. Howard v. Commonwealth, 496 S.W.3d 471, 475 (Ky. 2016).

“The test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999). KRS 533.010(2) describes what a trial

court should consider when determining whether to probate an offender. KRS

533.010(2) states:

             Before imposition of a sentence of imprisonment, the
             court shall consider probation, probation with an
             alternative sentencing plan, or conditional discharge.
             Unless the defendant is a violent felon as defined in KRS
             439.3401 or a statute prohibits probation, shock
             probation, or conditional discharge, after due
             consideration of the defendant’s risk and needs
             assessment, nature and circumstances of the crime, and
             the history, character, and condition of the defendant,
             probation or conditional discharge shall be granted,
             unless the court is of the opinion that imprisonment is
             necessary for protection of the public because:

             (a) There is substantial risk that during a period of
             probation or conditional discharge the defendant will
             commit another crime;

                                         -3-
             (b) The defendant is in need of correctional treatment that
             can be provided most effectively by his commitment to a
             correctional institution; or

             (c) A disposition under this chapter will unduly
             depreciate the seriousness of the defendant’s crime.

             With the standard of review in mind and the relevant statute cited, we

now turn to Appellant’s first argument on appeal. Appellant argues that the trial

court erred in denying his motion for probation because the victims of his crimes

supported probation. Appellant argues that granting him probation would not

unduly depreciate the seriousness of his crimes because his sisters wanted him

released from prison. In addition, Appellant claims that the four years of treatment

with the DJJ should weigh in favor of granting probation.

             We find no error in the denial of Appellant’s motion for probation. At

the end of the probation hearing, the trial judge discussed KRS 533.010(2) and

each of the three factors in that statute. While the trial judge congratulated

Appellant for availing himself of the programs offered by the DJJ, she concluded

that his crimes were too serious to grant him probation. “[T]he record clearly

reflects that the trial court thoughtfully evaluated both the defendant’s character

and condition and the nature and circumstances of the crime he committed. . . .

The decision to remand Appellant to the Department of Corrections was

thoughtfully made and in no way arbitrary.” Johnson v. Commonwealth, 967

S.W.2d 12, 15-16 (Ky. 1998).

                                          -4-
               Appellant committed serious crimes against his sisters. The trial court

took into consideration his age at the time of the crimes, his actions toward

rehabilitation while with the DJJ, and the feelings of his sisters. Yes, the sisters

did say that their brother should be granted probation, but they also stated that they

did not feel comfortable living with him. The crimes Appellant committed were

not just serious as they relate to his sisters, but were serious crimes against society

as a whole. The trial court did not abuse its discretion in denying Appellant’s

motion for probation.2

               Appellant’s second argument on appeal is that the trial court should

have given considerable weight to Section 26A of the Kentucky Constitution, also

known as Marsy’s Law. KY. CONST. § 26A is a victims’ rights law that gives

victims of crime certain rights. Generally, it allows crime victims to be kept

informed of criminal proceedings and be given certain information regarding the

person accused of committing the crime against them. Appellant argues that

because Marsy’s Law gives victims of crimes additional rights regarding the

criminal process, the requests of victims should be given extra weight. As it

pertains to this case, Appellant argues that because of Marsy’s Law, the trial court




2
 The Commonwealth argues that Appellant was not eligible for probation due to the nature of
his crimes. The trial court held that Appellant was eligible to be considered for probation and the
Commonwealth did not appeal that holding. We will not address this argument.

                                               -5-
should have granted Appellant’s motion for probation because his sisters requested

that he be let out of prison.

             This argument has no merit. Marsy’s Law does not require a trial

court to defer to the wants of crime victims. Here, the trial court heard the

testimony of Appellant’s sisters and considered what they had to say. Nothing

more is required.

             Finally, Appellant makes a general argument that denying Appellant

probation violates a few sections of the Kentucky Constitution and United States

Constitution. Appellant does not discuss this claim in any detail; therefore, we will

not address it. “It is not our function as an appellate court to research and construct

a party’s legal arguments. We will not search the record to construct [Appellant’s]

argument for him, nor will we go on a fishing expedition to find support for his

underdeveloped arguments.” Prescott v. Commonwealth, 572 S.W.3d 913, 923

(Ky. App. 2019) (citation and quotation marks omitted).

                                  CONCLUSION

             Based on the foregoing, we affirm the judgment of the trial court. The

court did not abuse its discretion in denying Appellant’s motion for probation.




                                          -6-
             TAYLOR, JUDGE, CONCURS.

        CALDWELL, JUDGE, CONCURS IN RESULT ONLY AND FILES
SEPARATE OPINION.

CALDWELL, JUDGE, CONCURRING: I agree with the result of affirming the

trial court. However, I believe it is necessary to discuss the implications of

Kentucky Revised Statute (KRS) 532.045 and Commonwealth v. Taylor, 945

S.W.2d 420 (Ky. 1997), to this case.

             The Commonwealth argues that Appellant is not eligible for probation

as his conviction falls under the purview of KRS 532.045(2), making him

ineligible. Appellant argues that the Commonwealth failed to raise this argument to

the trial court and, therefore, is precluded from arguing it on appeal. However,

under certain circumstances, this Court will consider issues not raised. “When the

facts reveal a fundamental basis for decision not presented by the parties, it is our

duty to address the issue to avoid a misleading application of the law.” Mitchell v.

Hadl, 816 S.W.2d 183, 185 (Ky. 1991). I believe this to be the case here.

             Kentucky precedent holds that youthful offenders who satisfy the

criteria of KRS 532.045(2) may not be granted probation at an age-eighteen

hearing, even though KRS 640.030 lists probation as a dispositional alternative at

those hearings. Taylor, supra. Therefore, I would affirm the trial court’s denial of

Appellant’s KRS 640.075(4) motion for reconsideration of probation.




                                          -7-
             Appellant argues that the holding in Commonwealth v. Merriman, 265

S.W.3d 196 (Ky. 2008), should prevail. Appellant also correctly points out that a

challenge to Taylor is currently pending in our Supreme Court in Bloyer v.

Commonwealth, No. 2020-SC-0473-DG.

             Merriman involved whether the Violent Offender Statute, KRS

439.3401, applied to youthful offenders. Taylor specifically addresses whether a

youthful offender was barred from consideration for probation pursuant to KRS

532.045(2) and held that he was. Taylor is on point and I believe must be

followed, including in the case at hand, unless and until specifically overturned by

our Supreme Court.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Laura A. Karem                            Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Aspen Roberts
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -8-